Citation Nr: 0906898	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-03 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to special monthly pension by reason of being 
in need of the aid and attendance of another person.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).  

In the February 2004 rating decision, the RO denied 
entitlement to special monthly pension by reason of being in 
need of aid and attendance of another.  In that rating 
decision the RO granted a special monthly pension on account 
of the Veteran being housebound.

In the February 2004 rating decision, the RO also found that 
a clear and unmistakable error was made in a December 2003 
rating decision in which the RO had granted entitlement to an 
automobile and adaptive equipment or adaptive equipment.  In 
doing so, the RO then also denied entitlement to an 
automobile and adaptive equipment or adaptive equipment only.  

The Veteran then perfected an appeal as to the two denials 
contained in the February 2004 rating decision-entitlement 
to special monthly pension by reason of being in need of aid 
and attendance of another, and entitlement to an automobile 
and adaptive equipment or adaptive equipment only.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's 
disabilities prevent him from keeping himself ordinarily 
clean and presentable, feeding himself, or avoiding the 
hazards or dangers incident to his daily environment, such 
that he requires care or assistance on a regular basis.

2.  The Veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension on account of 
being in need of aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2008).

2.  The criteria for a certificate of eligibility for 
financial assistance for automobile with adaptive equipment, 
or for the purchase of adaptive equipment alone, are not met. 
38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107; 38 C.F.R. § 
3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Regarding the claim for special monthly pension based on need 
for aid and attendance, a detailed discussion of VA's 
compliance with the various duties to notify and assist is 
unnecessary because any potential failure of VA in fulfilling 
these duties is harmless error in light of the grant below.  
 
Regarding the claim for financial assistance for the purchase 
of an automobile or other conveyance and adaptive equipment, 
or for adaptive equipment only, there is no dispute as to the 
fact that service connection is not in effect for any 
condition.  Thereby, as discussed below, the Veteran's claim 
fails to meet a threshold requirement for entitlement.  

Because of that failure, the law and not the evidence is 
dispositive in the appeal on this matter.  Thus the Board 
finds that the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (a veteran who did not 
serve during a 'period of war' is not entitled to nonservice-
connected pension benefits under 38 U.S.C.A. § 1521); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal terminated because of the absence of legal merit 
or the lack of entitlement under the law).

II.  Factual Background

The Board has reviewed all the evidence in the Veteran's 
claims files, which include: his multiple contentions; 
service medical records; VA treatment records; and reports of 
VA examinations.  In addition, the Board notes that service 
connection is not in effect for any condition.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that all of 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.

The Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The evidence on file material to these matters consists of VA 
treatment and examination reports during the relevant period 
that address in varying ways the requirements discussed 
below.  

In a March 2003 VA report of "examination for housebound 
status or permanent need for regular aid and attendance" the 
examiner recorded that the Veteran reported complaints of 
being lethargic and blind.  The report contains findings 
including that nutrition was adequate, gait was deliberate, 
and that posture and general appearance looked well.  

Regarding restrictions of each upper extremity with respect 
to grip, fine movements, and ability for self feeding, to 
button clothing, shave and attend to the needs of nature, the 
March 2003 report contains a notation of "independent but 
tires easily and is legally blind."  The same restrictions 
were recorded with respect to the lower extremities, as 
regarding extent of limitation of motion, atrophy, 
contractures or other interference, including weight bearing, 
balance, and propulsion of each lower extremity.  The same 
restrictions were also recorded with respect to the spine, 
trunk, and neck.

The examiner recorded that during a typical day, the Veteran 
listens to television and music; and that he relied on his 
family to cook and shop, and to draw up the Veteran's 
insulin.  The examiner opined that the Veteran could not live 
alone without this assistance.  The examiner estimated that 
the Veteran was able to walk 25 feet without the assistance 
of another person.  The examiner stated that the Veteran was 
able to leave the home only to go out for medical 
appointments.  The Veteran used a support cane.  He tired 
easily.  

The March 2003 report concluded with a diagnoses of 
gastroesophageal reflux disease; hepatitis C; legally blind 
secondary to primary open angle glaucoma; non-insulin-
dependent diabetes mellitus; hypertension; and sinusitis.  In 
response to a request in the examination form for 
certification of whether the Veteran required the daily 
personal health care services of a skilled provider without 
which the Veteran would require hospital, nursing home or 
other institutional care, the examiner responded that family 
support provided this currently.  In this regard, the 
examiner commented that the Veteran relied on his family to 
cook and shop, and to draw up his insulin; and that the 
Veteran could not live alone without this assistance.  

The report of an October 2003 VA eye examination shows that 
on ocular examination, the uncorrected visual acuity was 
20/30 in the right eye, and 20/200 in the left eye.  A 
manifest refraction improved visual acuity to 20/20 in the 
right eye and 20/25+ in the left eye. Goldman visual fields 
with a III/4e test object showed an approximate 10-degree 
constricted visual field with a nasal step to approximately 7 
degrees in the right eye, and an approximate 10-degree 
constricted visual field in the left eye, with an additional 
isolated inferior temporal 10-degree island of vision. The 
report concluded with an impression of (1) diabetes mellitus 
type 2 with mild nonproliferative diabetic retinopathy, left 
eye; (2) advanced primary open-angle glaucoma: legally blind 
based on constricted visual fields, both eyes; (3) early 
cataracts; (4) presbyopia; and (5) lattice degeneration, both 
eyes.

In a May 2005 VA report of "examination for housebound 
status or permanent need for regular aid and attendance" the 
examiner recorded that the Veteran reported complaints of 
having poor vision, chronic fatigue, low back and left knee 
pain, and regurgitation.  The examiner made findings that the 
Veteran's nutrition was good, his gait was deliberate, and 
his posture and general appearance looked well.  

The May 2005 report contains a notation that restrictions of 
each upper extremity-with respect to grip, fine movements, 
and ability for self feeding, to button clothing, shave and 
attend to the needs of nature-were reported as "able to do 
these things except needs to use electric shaver...unable to do 
own cooking, shopping, or housework."  The restrictions with 
respect to the lower extremities-as regarding extent of 
limitation of motion, atrophy, contractures or other 
interference, including weight bearing, balance, and 
propulsion of each lower extremity-were that the Veteran had 
a history of arthroscopic knee surgery and was bothered by 
knee pain and occasional low back pain; and at times had 
difficulty with balance, requiring a cane.  He had trouble at 
times with transfer if the back and/or knee acted up.  

The Veteran reported that he could not see well enough to 
handle a check book, which his wife did for him, and that she 
also set up his medications daily for him.  He reported that 
he spends his entire day at home listening to the television 
or talking books.  He reported that he relied on his wife for 
transportation to medical appointments, and that his wife 
stays at home to tend to his needs.  He reported having some 
memory problems, and chronic dizziness (vertigo)  The Veteran 
reported that he could walk one-half block, and that he only 
goes out away from his house for medical appointments.  The 
Veteran reported that he used a cane.  The examiner noted 
that without assistance from his wife, the Veteran would need 
placement in an assisted living facility.  

The report contains diagnoses of legal blindness, glaucoma; 
hepatitis C/chronic fatigue; internal derangement left knee; 
low back pain, history of disk disease; gastroesophageal 
reflux disease; diabetes mellitus, type 2; hypertension; and 
benign positional vertigo.  At the conclusion of the 
examination, the examiner certified that the Veteran required 
the daily personal health care services of a provider without 
which the Veteran would require hospital nursing home or 
other institutional care. 

The May 2005 report concluded with a diagnosis of 
gastroesophageal reflux disease; hepatitis C; legally blind 
secondary to primary open angle glaucoma; non-insulin-
dependent diabetes mellitus; hypertension; and sinusitis.  In 
response to a request in the examination form for 
certification of whether the Veteran required the daily 
personal health care services of a skilled provider without 
which the Veteran would require hospital, nursing home or 
other institutional care, the examiner responded that family 
support provided this currently.  In this regard, the 
examiner commented that the Veteran relied on his family to 
cook and shop, and to draw up his insulin; and that the 
Veteran could not live alone without this assistance.  

VA treatment records include a November 2007 orthopedics 
outpatient consult report showing that examination of the 
left knee showed a prominent infra patellar ossified tendon 
with a mass that was palpable and painful on pressure within 
the infra-patellar tendon.  The knee showed no acute 
swelling, inflammation, or deformity.  The examiner found 
that the range of motion was good and the knee was stable.  
The impression was that there was chronic anterior knee joint 
pain with the infra-patellar ossification of the tendon with 
medial joint compartment osteoarthritis.

VA progress notes dated in December 2008 show that the 
Veteran was being evaluated for HHA (health hazard 
appraisal).  The treatment provider made a number of findings 
pertinent to the current claim.  In part, the provider found 
that in the last seven days the Veteran required help or 
supervision with the following activities: bathing, including 
physical assistance with bathing; dressing (lower and upper 
body); and with eating.   The provider found that the Veteran 
did not require help with the following activities: using the 
toilet, cleaning himself, managing devices used and adjusting 
clothing; moving around in bed; turning side to side; 
transfers, such as moving to and from bed, chair, to standing 
position; and moving around indoors.  The provider found that 
the Veteran did not have incontinence.

The treatment provider found that the Veteran did not exhibit 
any of the following behaviors or symptoms: wandering; 
verbally abusive behaviors; physically abusive behaviors; 
resisted care; or hallucinations or delusions.  The provider 
found no abnormalities as to the Veteran's cognitive status. 

III.  Analysis

A.  Special Monthly Pension-Need of Aid and Attendance

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. § 3.351(a)(1) (2008).  

As noted earlier, in February 2004 the RO granted entitlement 
to special monthly pension based on a determination that 
pursuant to 38 C.F.R. § 3.351(d), the Veteran was housebound.  
See 38 C.F.R. § 3.351 (d).  It is important to note that in 
the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized if a veteran has certain additional severe 
disabilities or is permanently housebound.  

The requirement for this increase in pension will be 
considered to have been met if, in addition to having a 
single permanent disability rated as 100 percent disabling, 
the Veteran (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical area and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. § 3.351.  

The RO determined that the Veteran's case met the above 
requirements, and granted special monthly pension by reason 
of being housebound.  Here on appeal, the Veteran is seeking 
entitlement to special monthly pension based on the need for 
regular aid and attendance. 

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, regulations require 
that the Veteran must be a patient in a nursing home on 
account of mental or physical incapacity; or be blind or so 
nearly blind as to have corrected visual acuity in both eyes 
of 5/200 or less, or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for the 
regular aid and attendance of another person.  See 38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made. The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole. It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there is a constant need.  Id.

Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance of another will not be 
based solely on an opinion that his condition is such as 
would require him to be in bed. They must be based on the 
actual requirement of personal assistance from others. Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the United States 
Court of Appeals for Veterans Claims (Court) held that in 
order to be awarded special monthly pension on the basis of 
the need for aid and attendance, the record must show at 
least one of the enumerated factors in § 3.352(a). Turco, 
supra, at 224.

As discussed above, the overall clinical findings and 
observations made by the various healthcare providers and 
examiners more than suggest that the Veteran is unable to 
dress or undress himself, or to keep himself ordinarily 
clean, or to generally protect himself from the hazards of 
his daily environment.  Furthermore, there is no competent 
evidence or opinion to the contrary.  Under these 
circumstances, the Board finds the evidence at least in 
relative equipoise on the question of whether the Veteran is 
so helpless as to need regular aid and attendance.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
C.F.R. § 3.102. Accordingly, an award of special monthly 
pension based on the Veteran's need for regular aid and 
attendance is warranted. 

B.  Eligibility for Financial Assistance in the Purchase of 
an Automobile and Adaptive Equipment or Adaptive Equipment 
Only

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the Veteran's 
service-connected disabilities result in one of the 
following: (1) loss or permanent loss of use of one or both 
feet; (2) loss or permanent loss of use of one or both hands; 
or (3) permanent impairment of vision of both eyes, with 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses.  For entitlement to assistance in 
the purchase of adaptive equipment only, the Veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2008).

Service connection is not in effect for any condition.  
Therefore the threshold requirement for entitlement in this 
matter has not been met.  Thus, the Board must deny the 
Veteran's claim of entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994)


	(CONTINUED ON NEXT PAGE)



ORDER

Special monthly pension by reason of being in need of the aid 
and attendance of another person is granted.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


